Determination of respondent Correction Commissioner dated September 29, 1994, which dismissed petitioner from her position as a correction officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Harold Tompkins, J.], entered June 6, 1995), dismissed, without costs.
Respondents’ determination that petitioner was guilty of conduct unbecoming a correction officer and of failing to safeguard her shield is supported by substantial evidence. There was testimony that when petitioner and her companion returned to a parking lot, they refused to pay the $10 parking fee; that petitioner’s companion then pulled a silver shield from his pocket and stated that he was a police officer and that the attendant was in "trouble”; that the companion then forced his way into a booth and retrieved the keys; and that when another attendant tried to block petitioner’s car from leaving the lot, the companion smashed the windshield of the attendant’s car and then struck the other attendant with a club. We see no reason to disturb the credibility findings of the Administrative Law Judge, who aptly noted that petitioner had a compelling motive to lie about the display of her shield in order to avoid discipline, in contrast to the parking lot attendants against whom criminal charges concerning the incident had been dismissed, and properly relied upon a police report indicating that an arresting officer had seen the companion pass what appeared to be a shield to petitioner (see, Matter of Gray v Adduci, 73 NY2d 741). Concur—Milonas, J. P., Rosenberger, Rubin, Williams and Andrias, JJ.